UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36431 Alder BioPharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0134860 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11804 North Creek Parkway South Bothell, WA 98011 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code: (425)205-2900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler x(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of July 31, 2015 the registrant had 43,510,641 shares of common stock, $0.0001 par value per share, outstanding. Alder BioPharmaceuticals, Inc. Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2015 INDEX Page PARTI. FINANCIAL INFORMATION (Unaudited) Item1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 20 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 21 Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item6. Exhibits 47 SIGNATURES 48 In this Quarterly Report on Form 10-Q, “we,” “our,” “us,” “Alder,” and “the Company” refer to Alder BioPharmaceuticals, Inc. and, where appropriate, its consolidated subsidiaries. “Alder” and the Alder logo are the property of Alder BioPharmaceuticals, Inc. This report contains references to our trademarks and to trademarks belonging to other entities. Solely for convenience, trademarks and trade names referred to in this report may appear without the ® or ™ symbols, but such references are not intended to indicate, in any way, that their respective owners will not assert, to the fullest extent under applicable law, their rights thereto. We do not intend our use or display of other companies’ trade names or trademarks to imply a relationship with, or endorsement or sponsorship of us by, any other companies . 2 PART I. – FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements Alder BioPharmaceuticals, Inc. Condensed Consolidated Balance Sheets (unaudited) June 30, December 31, (in thousands, except share and per share data) Assets Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable — Prepaid expenses and other assets Total current assets Other assets 12 Property and equipment, net Total assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable $ $ Accrued liabilities Deferred rent Total current liabilities Deferred rent Total liabilities Commitments and contingencies Stockholders’ equity Common stock; $0.0001 par value; 200,000,000 shares authorized; 43,502,186 and 30,996,526 shares issued and outstanding, respectively 4 3 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Alder BioPharmaceuticals, Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except share and per share data) Revenues Collaboration and license agreements $ — $ $ — $ Operating expenses Research and development General and administrative Total operating expenses Loss from operations ) Other income Interest income 74 9 12 Foreign currency gain — — Total other income 9 12 Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares used in net loss per share - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Alder BioPharmaceuticals, Inc. Condensed Consolidated Statements of Comprehensive Loss (unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands) (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain (loss) on securities available-for-sale, net of tax 10 ) 10 ) Foreign currency translation income (loss), net of tax ) 4 ) 11 Total other comprehensive loss (4 ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Alder BioPharmaceuticals, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, (in thousands) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Loss on retirement of property and equipment 2 — Stock-based compensation Changes in operating assets and liabilities Accounts receivable Prepaid expenses and other assets ) ) Accounts payable Accrued liabilities ) Deferred rent ) Deferred revenue — ) Net cash used in operating activities ) ) Investing activities Purchases of investments ) ) Proceeds from maturities of investments — Proceeds from sales of investments — Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock, net of offering costs Deferred offering costs 36 — Proceeds from exercise of stock options and employee stock purchase plan 36 Net cash provided by financing activities Effect of exchange rate changes on cash ) 11 Net increase in cash and cash equivalents Cash and cash equivalents Beginning of period End of period $ $ Supplemental disclosures: Offering costs included in accounts payable and accrued liabilities $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Alder BioPharmaceuticals, Inc. Notes to Condensed Consolidated Financial Statements 1. Nature of Business Alder BioPharmaceuticals, Inc. (the “Company”) is a clinical-stage biopharmaceutical company that discovers, develops and seeks to commercialize therapeutic antibodies with the potential to meaningfully transform current treatment paradigms. The Company has developed a proprietary antibody platform designed to select and manufacture antibodies that have the potential to maximize efficacy as well as speed of onset and durability of therapeutic response. The Company’s pipeline includes three internally discovered humanized monoclonal antibodies, as well as preclinical programs targeting additional indications that are in the discovery phase.The Company was incorporated in Delaware on May 20, 2002 and is located in Bothell, Washington. Reverse Stock Split On April 9, 2014, the Company filed a Certificate of Amendment to its Amended and Restated Certificate of Incorporation to effect a 1-for-5.5 reverse stock split of its outstanding common stock and convertible preferred stock. The par value per share and the authorized number of shares of common stock and preferred stock were not adjusted as a result of the reverse stock split. All issued and outstanding shares of common stock and preferred stock, options to purchase common stock and related per share amounts contained in the condensed consolidated financial statements have been retroactively adjusted to reflect the reverse stock split for all periods presented.
